Exhibit 10.14

Execution Copy

DEVON ENERGY CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page  

ARTICLE I ESTABLISHMENT AND PURPOSE

     1   

1.1 Establishment

     1   

1.2 Purpose

     1   

1.3 ERISA Status

     1   

ARTICLE II DEFINITIONS

     1   

2.1 Definitions

     1   

2.2 Construction

     5   

2.3 Funding

     5   

ARTICLE III ELIGIBILITY AND PARTICIPATION

     5   

3.1 Eligibility and Participation

     5   

ARTICLE IV ELECTIVE DEFERRALS

     6   

4.1 Deferrals

     6   

4.2 Timing of Deferral Election

     6   

4.3 Election Forms

     6   

4.4 Hardship Withdrawal Under Qualified Plan

     6   

ARTICLE V SUPPLEMENTAL COMPANY CONTRIBUTIONS

     7   

5.1 Supplemental Company Contributions

     7   

ARTICLE VI PAYMENT OF BENEFITS

     7   

6.1 Payment Events

     7   

6.2 Method of Payment Upon Separation from Service

     7   

6.3 Method of Payment Upon a Change of Control Payment Event

     8   

6.4 Method of Payment Upon Death

     8   

6.5 Payment Upon Scheduled In-Service Withdrawal

     8   

6.6 Payment to Specified Employees Upon Separation from Service

     8   

6.7 Changes in Method of Payment

     9   

6.8 Beneficiary Designations

     9   

6.9 Small Account Balances

     9   

6.10 Transition Exceptions

     9   

ARTICLE VII ACCOUNTS AND INVESTMENT

     9   

7.1 Participant Accounts

     9   

7.2 Adjustment of Accounts

     10   

7.3 Investment of Account

     10   

7.4 Vesting

     10   

7.5 Account Statements

     10   

 

i



--------------------------------------------------------------------------------

 

ARTICLE VIII ADMINISTRATION

     11   

8.1 Administration

     11   

8.2 Indemnification and Exculpation

     11   

8.3 Rules of Conduct

     11   

8.4 Legal, Accounting, Clerical and Other Services

     11   

8.5 Records of Administration

     11   

8.6 Expenses

     11   

8.7 Liability

     11   

8.8 Claims Review Procedures

     11   

8.9 Finality of Determinations; Exhaustion of Remedies

     12   

8.10 Effect of Fiduciary Action

     13   

ARTICLE IX GENERAL PROVISIONS

     13   

9.1 Effect on Other Plans

     13   

9.2 Conditions of Employment Not Affected by Plan

     14   

9.3 Restrictions on Alienation of Benefits

     14   

9.4 Domestic Relations Orders

     14   

9.5 Information Required of Participants

     14   

9.6 Tax Consequences Not Guaranteed

     14   

9.7 Benefits Payable to Incompetents

     14   

9.8 Severability

     15   

9.9 Tax Withholding

     15   

ARTICLE X AMENDMENT AND TERMINATION

     15   

10.1 Amendment and/or Termination

     15   

ARTICLE XI MISCELLANEOUS PROVISIONS

     15   

11.1 Articles and Section Titles and Headings

     15   

11.2 Joint Obligations

     15   

11.3 Governing Law

     15   

 

ii



--------------------------------------------------------------------------------

DEVON ENERGY CORPORATION

NON-QUALIFIED DEFERRED COMPENSATION PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSE

1.1 Establishment. Devon Energy Corporation, a Delaware corporation (“Company”),
established the Devon Energy Corporation Non-Qualified Deferred Compensation
Plan effective October 1, 2001 (“Plan”). The Company hereby amends and restates
the Plan effective November 11, 2008. This amendment and restatement only
applies to the amounts deferred under the Plan on or after January 1, 2005, and
to amounts deferred prior to January 1, 2005 that were not vested as of
December 31, 2004. Amounts deferred under the Plan prior to January 1, 2005 that
were vested as of December 31, 2004 (the “Grandfathered Amounts”) shall be
subject to the provisions of the Plan as in effect on October 3, 2004. It is
intended that the Grandfathered Amounts are to remain exempt from the
requirements of Section 409A of the Code.

1.2 Purpose. The Plan shall provide Eligible Employees the ability to defer
payment of Base Salary and Bonus. The Plan is also intended to provide the
amount of the benefit which could otherwise be earned under the Devon Energy
Corporation Incentive Savings Plan (the “Qualified Plan”) but which cannot be
contributed due to the limitations imposed by (i) Section 401(a)(17) of the
Code, which limits the annual compensation that may be taken into account in
computing benefits under plans qualified under Sections 401(a) and 501(a) of the
Code and (ii) Sections 401(k) and 402(g) of the Code which limit benefits that
may be contributed by the Company as a “matching contribution” under Section 401
(m) of the Code (collectively referred to as the “IRS Limitations”).

1.3 ERISA Status. The Plan is intended to qualify for the exemptions provided
under Title I of ERISA for plans that are not tax-qualified and that are
maintained primarily to provide deferred compensation for a select group of
management or highly compensated employees as defined in Section 201(2) of
ERISA.

ARTICLE II

DEFINITIONS

2.1 Definitions. For purposes of this Plan, the following definitions shall
apply:

(a) “Account” means the recordkeeping accounts maintained by the Company to
record the payment obligation of the Company to a Participant as determined
under the terms of this Plan. The Company may maintain an Account to record the
total obligation to the Participant under this Plan and component accounts to
reflect amounts payable at different times and in different forms. Reference to
an Account means any such Account established by the Company as the context
requires.

(b) “Affiliate” means a corporation, trade or business that, together with the
Company, is treated as a single employer under Code Section 414(b) or (c).



--------------------------------------------------------------------------------

(c) “Applicable Contribution Percentage” means the maximum matching contribution
percentage the Participant is eligible to receive under the terms of the
Qualified Plan for the Plan Year.

(d) “Base Salary” means the Participant’s annualized gross rate of base salary
paid before any deductions of any kind whatsoever.

(e) “Beneficiary” means the person, persons, trust, or other entity designated
by a Participant on the beneficiary designation form adopted by the Company to
receive benefits, if any, under this Plan at such Participant’s death pursuant
to Section 6.4.

(f) “Board” means the Board of Directors of the Company.

(g) “Bonus” means the Participant’s cash bonus to be earned during each calendar
year before any deductions of any kind whatsoever.

(h) “Change of Control Payment Event” shall mean and shall be deemed to have
occurred when one of the events described in paragraphs (i), (ii), (iii), or
(iv) below occurs. For the purpose of this subsection (h), the term “Company”
shall mean Devon Energy Corporation and any successor thereto.

(i) The acquisition of stock of the Company by any one person, or more than one
person acting as a group (as defined in §1.409A-3(i)(5)(v)(B) of the Treasury
Regulations) (a “Person”) that, together with stock held by such Person,
constitutes more than 50% of either (I) the then outstanding shares of common
stock of the Company or (II) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; provided, however, that the following acquisitions shall not
constitute a Change of Control Payment Event: (A) any acquisition by an
underwriter temporarily holding securities pursuant to an offering of such
securities, (B) any acquisition by the Company; (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company. If a Change of Control Payment
Event occurs by reason of an acquisition described in this paragraph (i), no
additional Change of Control Payment Event shall be deemed to occur under this
paragraph (i) by reason of subsequent changes in the holdings of such Person
(except if the holdings of such Person are reduced to 50% or below and
thereafter increase to more than 50%).

(ii) During a 12-month period, a majority of the individuals who, as of
November 11, 2008, constitute the Board (the “Incumbent Board”) are replaced;
provided, however, that any individual becoming a director subsequent to
November 11, 2008 whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or publicly threatened election contest (as such terms
are used in Rule 14a-11 promulgated under the Exchange Act) with respect to the
election or removal of directors or other actual or publicly threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.

 

2



--------------------------------------------------------------------------------

(iii) The date a Person acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such Person) ownership of
stock of the Company possessing 30% or more of the combined voting power of the
then outstanding voting securities of the Company; provided that, if a Change of
Control Payment Event occurs by reason of an acquisition described in this
paragraph (iii), no additional Change of Control Payment Event shall be deemed
to occur under this paragraph (iii) or paragraph (i) by reason of the
acquisition of additional control of the Company by the same Person.

(iv) Approval by the shareholders of the Company of the sale or other
disposition of all or substantially all of the assets of the Company to a
Person, provided that, a transfer of the Company’s assets shall not be treated
as a Change of Control Payment Event if the assets are transferred to:

(1) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(2) An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(3) A person that owns, directly or indirectly, 50% or more of the total value
or voting power of all the outstanding stock of the Company; or

(4) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly by a Person described in subparagraph (3).

Except as otherwise provided in this paragraph (iv), a person’s status is
determined immediately after the transfer of the assets.

(i)   “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any Regulations relating thereto.

(j)   “Committee” means the Compensation Committee of the Board of Directors of
the Company or a committee established by the Compensation Committee that has
been delegated duties related to the Plan.

(k)  “Credited Earnings” means the gains or losses applied to a Participant’s
Account pursuant to Section 7.2.

(1)  “Deferred Amount” means the portion of a Participant’s Base Salary or Bonus
which the Participant elects to defer pursuant to Article IV Deferred Amounts
shall be determined by reference to the Plan Year in which the amount was
deferred by the Participant.

(m) “Disabled” or “Disability” means the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or last for a
continuous period of not less than 12 months. The Committee shall determine
whether a Participant is Disabled in accordance with Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(o) “Eligible Employee” means an employee who (i) is designated by the Committee
as belonging to a “select group of management or highly compensated employees,”
as such phrase is defined under ERISA, (ii) an executive of the Company or an
Affiliate employed at a minimum salary level designated from time to time by the
Committee; (iii) a resident of the United States; and (iv) paid on the Company’s
or its Affiliates’ United States payroll.

(p) “Employer” shall mean the Company and/or any Affiliate that employs a
Participant in the Plan.

(q) “Participant” means an Eligible Employee who has Deferred Amounts and/or
Supplemental Company Matching Contributions credited to an Account under this
Plan.

(r)  “Plan” means this Devon Energy Non-Qualified Deferred Compensation Plan, as
amended and restated effective November 11,2008.

(s) “Plan-Approved Domestic Relations Order” means a qualified domestic
relations order as defined in Section

414(p)(l)(B) of the Code that meets the requirements established by the
Committee.

(t)  “Plan Year” means the 12-month period beginning on January 1st and ending
on December 31st.

(u) “Qualified Plan” means the Devon Energy Corporation Incentive Savings Plan.

(v) “Separation from Service” means termination of employment with the Employer
under the circumstances described below. Whether a Separation from Service has
occurred shall be determined by the Committee in accordance with Section 409A of
the Code.

Except in the case of a Participant on a bona fide leave of absence as provided
below, a Participant is deemed to have incurred a Separation from Service if the
Employer and the Participant reasonably anticipated that the level of services
to be performed by the Participant after a certain date would be reduced to 20%
or less of the average services rendered by the Participant during the
immediately preceding 36-month period (or the total period of employment, if
less than 36 months), disregarding periods during which the Participant was on a
bona fide leave of absence.

A Participant who is absent from work due to military leave, sick leave, or
other bona fide leave of absence shall incur a Separation from Service on the
first date immediately following the later of (i) the six-month anniversary of
the commencement of the leave or (ii) the expiration of the Participant’s right,
if any, to reemployment under statute or contract.

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.1(p) of the Plan, except
that for purposes of determining whether another organization is an Affiliate of
the Company, common ownership of at least 50% shall be determinative.

 

4



--------------------------------------------------------------------------------

(w) “Specified Employee” means those employees of the Company who are determined
by the Committee to be a “specified employee” in accordance with Section 409A of
the Code and the regulations promulgated thereunder and the Devon Energy
Corporation Specified Employee Policy.

(x) “Supplemental Company Contribution” means the contribution made by the
Company for the benefit of a Participant under Article V of the Plan in any Plan
Year.

2.2 Construction. Except when otherwise indicated by the context, any masculine
terminology when used in the Plan shall also include the feminine gender, and
the definition of any term in the singular shall also include the plural.

2.3 Funding. The benefits described in this Plan are contractual obligations of
the Employers to pay compensation for services, and shall constitute a liability
to the Participants and/or their Beneficiaries in accordance with the terms
hereof. All amounts paid under this Plan shall be paid in cash from the general
assets of the Employers and shall be subject to the general creditors of the
Company and the Employer of the Participant. Benefits shall be reflected on the
accounting records of the Employers but shall not be construed to create, or
require the creation of, a trust, custodial or escrow account. No special or
separate fund need be established and no segregation of assets need be made to
assure the payment of such benefits. No Participant shall have any right, title
or interest whatever in or to any investment reserves, accounts, funds or assets
that the Employer may purchase, establish or accumulate to aid in providing the
benefits described in this Plan. Nothing contained in this Plan, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
or a fiduciary relationship of any kind between an Employer or the Company and a
Participant or any other person. Provided, the Company may establish and/or
continue a grantor trust as defined in Section 671 of the Code to provide a
source of funding for amounts deferred hereunder Neither a Participant nor the
Beneficiary of a Participant shall acquire any interest hereunder greater than
that of an unsecured creditor of the Company or any Affiliate who is the
Employer of such Participant.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility and Participation. The Committee shall provide employees
selected for participation in this Plan with notice of the employee’s selection
as an Eligible Employee under this Plan for the applicable Plan Year and permit
such Eligible Employee the opportunity to make an election pursuant to Article
IV Such notice may be given at such time and in such manner as the Committee may
determine. All determinations as to whether an employee is eligible to make
deferral elections shall be made by the Committee. The determinations of the
Committee shall be final and binding on all employees.

 

5



--------------------------------------------------------------------------------

ARTICLE IV

ELECTIVE DEFERRALS

4.1 Deferrals. Elective deferrals may be made with respect to the following
sources in accordance with the provisions of Article IV:

(a) Bonus. An Eligible Employee may elect to defer up to 100% of the Eligible
Employee’s Bonus as long as such deferral does not reduce such Eligible
Employee’s Bonus below an amount necessary to satisfy applicable withholding tax
obligations, benefit plan contributions, and income tax withholding obligations.
The amount deferred shall be specified as a percentage or dollar amount of any
Bonus which may be earned by an Eligible Employee in the applicable Plan Year.

(b) Base Salary. An Eligible Employee may elect to defer up to 50% of the
Eligible Employee’s Base Salary as long as such deferral does not reduce such
Eligible Employee’s Base Salary below an amount necessary to satisfy applicable
withholding tax obligations, benefit plan contributions, and income tax
withholding obligations. The amount deferred shall be specified as a percentage
or dollar amount of any Base Salary which may be earned by an Eligible Employee
in the applicable Plan Year.

4.2 Timing of Deferral Election. An Eligible Employee must file a deferral
election form for each Plan Year. Except as may be permitted by the Code or the
regulations adopted thereunder, the election to defer Base Salary or Bonus shall
apply to Base Salary or Bonus earned during the Plan Year which commences
immediately following the Plan Year in which the election is made and is
irrevocable except as otherwise provided herein. Elections to defer Base Salary
or Bonus must be completed and filed before December 31 of the year immediately
preceding the Plan Year in which the election is to apply. If an employee hired
during the Plan Year is selected by the Committee to participate in this Plan,
the Eligible Employee may make an election to defer within 30 days after the
date the employee becomes eligible to participate in the Plan with respect to
Base Salary or Bonus paid for services performed after the date the election to
defer is made. Whether an employee is treated as newly eligible for
participation in the Plan will be determined in accordance with Section 409A of
the Code and the regulations thereunder.

4.3 Election Forms. All elections to defer shall be made on a deferral election
form. In addition to the deferral election form, a Participant may be required
by the Committee to complete additional forms such that they have adequate
information concerning the Deferred Amount, timing of distributions and the form
of payment, if applicable.

4.4 Hardship Withdrawal Under Qualified Plan. If a Participant makes a “hardship
withdrawal” under the Qualified Plan and such Participant is prohibited from
making future contributions under such Qualified Plan (and this Plan) by the
terms of such qualified retirement plan, then, contributions by the Participant
under this Plan shall be automatically suspended until Participant contributions
are again permitted under the Qualified Plan.

 

6



--------------------------------------------------------------------------------

ARTICLE V

SUPPLEMENTAL COMPANY CONTRIBUTIONS

5.1 Supplemental Company Contributions. If the Participant is employed by the
Company on the last day of the Plan Year, the Company will make a Supplemental
Company Contribution to this Plan on behalf of each Participant in an amount
equal to (a) minus (b) below:

(a) The Applicable Contribution Percentage multiplied by the Participant’s Base
Salary and Bonus.

(b) The Applicable Contribution Percentage multiplied by such Participant’s
“eligible 401(k) compensation” which shall, for purposes of this Article V, be
defined as the Participant’s Base Salary and Bonus less the Participant’s
Deferred Amount up to the IRS Limitations for the applicable Plan Year.

Provided, however, the Supplemental Company Contribution cannot exceed the
Participant’s Deferred Amount for the applicable Plan Year In the event a
Participant’s employment is terminated due to death or Disability or due to an
approved reason, as determined by the Committee in its sole discretion, a
Supplemental Company Contribution may be made for the Plan Year even if the
Participant is not employed on the last day of the Plan Year.

ARTICLE VI

PAYMENT OF BENEFITS

6.1 Payment Events. Unless otherwise distributed in accordance with the terms of
a Scheduled In-Service Withdrawal, a Participant’s Account shall become payable
at the time and in the form described in this Article upon the earlier to occur
of the following events: (i) a Participant’s Separation from Service; (ii) a
Participant’s Disability; (iii) a Change of Control Payment Event or (iv) the
Participant’s death.

6.2 Method of Payment Upon Separation from Service. A Participant must specify
on the deferral election form for each Plan Year the method of payment of the
portion of Participant’s Account attributable to such Plan Year A Participant
may designate payment in the form of a single lump sum payment or quarterly
installment payments payable over a period of 5, 10 or 15 years. Installment
payments shall be paid quarterly, with the first installment paid within 90 days
following the Participant’s Separation from Service, unless the Participant is a
Specified Employee, or in the case of Disability, within 90 days of the date the
Participant is Disabled and each subsequent installment paid on a quarterly
basis until all installment payments have been paid. If the Participant
(i) fails to make an effective designation as to the method of payment or
(ii) elects to receive payment in the form of a lump sum, payment shall be
automatically made in the form of a single lump sum payment within 90 days
following the Participant’s Separation from Service, unless the Participant is a
Specified Employee, or in the case of Disability, within 90 days of the date the
Participant was Disabled. In the event the Participant is a Specified Employee,
payment shall be postponed for a period of six months following Separation from
Service and shall commence within 90 days of the first business day of the
seventh month following Separation from Service.

 

7



--------------------------------------------------------------------------------

6.3 Method of Payment Upon a Change of Control Payment Event. Plan Account
balances will be paid within 90 days of the occurrence of a Change of Control
Payment Event. A Participant may designate payment in the form of a single lump
sum payment or quarterly installment payments payable over a period of 5, 10 or
15 years. If the Participant fails to make an effective designation as to the
method of payment, payment will be made in the form of a lump sum.

6.4 Method of Payment Upon Death. If a Participant dies with a balance credited
to the Participant’s Account, such balance shall be paid to the Participant’s
Beneficiary. If the Participant dies prior to the time of payment of the
Account, the then current balance of each of the Participant’s Account or
subaccount shall be paid to the Participant’s Beneficiary in a lump sum
commencing within 90 days of the date of Participant’s death. If payment of
Participant’s Account has commenced as of the date of Participant’s death, the
then current balance of each Account or subaccount payable to a Beneficiary
shall be paid under the method designated for the payment of such amount by the
Participant commencing within 90 days of the date of Participant’s death. Each
Beneficiary of a deceased Participant who is eligible to receive payments under
this Section shall have the amounts to be paid to such Beneficiary allocated to
a subaccount in the name of the Beneficiary under the deceased Participant’s
Account. Such subaccount shall be adjusted from time to time as provided in
Article VII.

6.5 Payment Upon Scheduled In-Service Withdrawal. A Participant may schedule
distribution of the Deferred Amounts and any Credited Earning attributable
thereto attributable to a particular Plan Year (“Scheduled In-Service
Withdrawal”) at least two years after the Plan Year in which deferrals were
made. Participants must request a Scheduled In-Service Withdrawal on the
election form that is submitted in conjunction with the deferral election for
such Plan Year Except as provided in Section 6.10 below, if a Participant fails
to elect a Scheduled In-Service Withdrawal for that Plan Year, a Participant
will not be eligible to obtain a Scheduled In-Service Withdrawal for such Plan
Year.

(a) The Participant may elect either a lump sum payment or quarterly installment
payments for a period of 1 to 5 years. Payment will be made (or commence in the
case of installments) within 30 days of the first business day of January in the
year elected.

(b) A Participant may postpone payment of a Scheduled In-Service Withdrawal to a
date at least five years later than the previously Scheduled In-Service
Withdrawal date by filing a written request with the Committee at least twelve
months prior to the date the Scheduled In-Service Withdrawal is scheduled to
begin.

(c) In the event of death, Disability, the occurrence of a Change of Control
Payment Event or Separation from Service, payment of the Participant’s Account
shall be determined with respect to elections made in reference to termination
of employment, without regard to the otherwise Scheduled In-Service Withdrawal
which shall be deemed to be cancelled.

6.6 Payment to Specified Employees Upon Separation from Service. In no event
shall a Specified Employee receive a payment under this Plan following a
Separation from Service prior to the first business day of the seventh month
following the date of Separation from Service.

 

8



--------------------------------------------------------------------------------

6.7   Changes in Method of Payment. The method of payment may be changed from
time to time by the Participant, but in no event will such change be considered
valid if the change occurs within the twelve-month period prior to the date
payment would have otherwise commenced. Any requests to change the method of
payment will not take effect for twelve months following the date it is received
by the Committee and the first payment with respect to such election will be
deferred for a period of at least five years from the date such payment would
otherwise have commenced.

6.8   Beneficiary Designations. A Participant shall designate on a beneficiary
designation form a Beneficiary who, upon the Participant’s death, will receive
payments that otherwise would have been paid to him under the Plan. All
Beneficiary designations shall be in writing. Any such designation shall be
effective only if and when delivered to the Committee during the lifetime of the
Participant. A Participant may change a Beneficiary or Beneficiaries by filing a
new beneficiary designation form. The latest beneficiary designation form shall
apply to the combined Accounts and subaccounts of the Participant. If a
Beneficiary of a Participant predeceases the Participant, the designation of
such Beneficiary shall be void. If a Beneficiary to whom benefits under the Plan
remain unpaid dies after the Participant and the Participant failed to specify a
contingent Beneficiary on the appropriate beneficiary designation form, the
remainder of such death benefit payments shall be paid to such Beneficiary’s
estate. If a Participant fails to designate a Beneficiary with respect to any
death benefit payments or if such designation is ineffective, in whole or in
part, any payment that otherwise would have been paid to such Participant shall
be paid to the Participant’s estate.

6.9   Small Account Balances. If, upon Separation from Service, the value of the
Participant’s Account is less than $10,000, the balance of such Account shall be
paid in a single lump sum.

6.10 Transition Exceptions. Under the transition guidance issued by the Internal
Revenue Service under Section 409A of the Code, an exception to the general
timing rules shall apply to 2005, 2006, 2007 and 2008 Plan Year Account
balances, Participant’s elections for the 2005, 2006, 2007 and 2008 Plan Years
may be revised with respect to the timing and method of payment; provided, that
such revised election (i) if made in the 2007 Plan Year, does not cause amounts
that were otherwise payable in 2007 to be paid in a subsequent year, and does
not provide for amounts payable in a subsequent year to be paid in 2007, and
(ii) if made in the 2008 Plan Year, does not cause amounts that were otherwise
payable in 2008 to be paid in a subsequent year, and does not provide for
amounts payable in a subsequent year to be paid in 2008. The Committee will
administer this provision to ensure compliance with IRS Notice 2006-79.

ARTICLE VII

ACCOUNTS AND INVESTMENT

7.1 Participant Accounts. The Committee shall maintain, or cause to be
maintained, a bookkeeping Account for each Participant for the purpose of
accounting for the Participant’s interest under the Plan. The Committee shall
maintain within each Participant’s Account such subaccounts as may be necessary
to identify each separate Deferred Amount, Supplemental Company Matching
Contribution and Credited Earnings attributable thereto, by reference to the
Plan Year to which each Deferred Amount and

 

9



--------------------------------------------------------------------------------

Supplemental Company Matching Contribution relates. The combination of the
subaccounts maintained in the name of a Participant shall comprise the
Participant’s Account.

7.2 Adjustment of Accounts. Each Participant’s Account shall be adjusted to
reflect all Deferred Amounts and Supplemental Company Matching Contributions
credited to the Participant’s Account, all positive or negative Credited
Earnings credited or debited to the Participant’s Account as provided by
Section 7.3, and all benefit payments charged to the Participant’s Account. A
Participant’s Deferred Amount shall be credited to such Participant’s Account as
of the date on which the amount being deferred would have become payable to the
Participant absent the election to defer, or on such other date as the Committee
specifies, and shall be credited to the applicable subaccount within such
Account by reference to the applicable Plan Year. Supplemental Company Matching
Contributions shall be credited to a Participant’s Account and shall be subject
to the vesting requirements described in Section 7.4. Charges to a Participant’s
Account to reflect benefit payments shall be made as of the date of any such
payment and charged to the applicable subaccount within such Account. As of any
relevant date, the balance standing to the credit of a Participant’s Account,
and each separate subaccount comprising such Account, shall be the respective
balance in such Account and the component subaccounts as of the close of
business on such date after all applicable credits, debits and charges have been
posted.

7.3 Investment of Account. The Committee will offer Participants a selection of
benchmark funds as deemed investment alternatives. The benchmark funds offered
will be determined in the sole discretion of the Committee. Each Participant may
select among the different benchmark funds offered. The deemed investments in
benchmark funds are only for the purpose of determining the Company’s payment
obligation under the Plan. Credited Earnings shall be allocated to a
Participant’s Account pursuant to the performance of the benchmark funds
selected by the Participant. A Participant may, as frequently as daily, modify
his election of benchmark funds through a procedure designated by the Committee.
Such modification will be in accordance with rules and procedures adopted by the
Committee.

7.4 Vesting. Subject to the conditions and limitations on payment of benefits
under the Plan, a Participant shall always have a fully vested and
nonforfeitable beneficial interest in the balance standing to the credit of the
Participant’s Account attributable to Deferred Amounts and Credited Earnings
attributable to the Deferred Amounts. A Participant shall become vested in
Supplemental Company Matching Contributions and Credited Earnings thereon as
such Participant would be vested pursuant to the terms of the Qualified Plan.

7.5 Account Statements. The Committee shall provide each Participant with a
statement of the status of the Participant’s Account under the Plan. The
Committee shall provide such statement annually or at such other times as the
Committee may determine. Account statements shall be in the format prescribed by
the Committee.

 

10



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

8.1 Administration. The Plan shall be administered, construed and interpreted by
the Committee. The Committee shall have the sole authority and discretion to
determine eligibility and to construe the terms of the Plan. The determinations
by the Committee as to any disputed questions arising under the Plan, including
the Eligible Employees who are eligible to be Participants in the Plan and the
amounts of their benefits under the Plan, and the construction and
interpretation by the Committee of any provision of the Plan, shall be final,
conclusive and binding upon all persons including Participants, their
beneficiaries, the Company, its stockholders and employees and the Employers.

8.2 Indemnification and Exculpation. The members of the Committee and its agents
shall be indemnified and held harmless by the Company against and from any and
all loss, cost, liability or expense that may be imposed upon or reasonably
incurred by them in connection with or resulting from any claim, action, suit or
proceeding to which they may be a party or in which they may be involved by
reason of any action taken or failure to act under this Plan and against and
from any and all amounts paid by them in settlement (with the Company’s written
approval) or paid by them in satisfaction of a judgment in any such action, suit
or proceeding. The foregoing provisions shall not be applicable to any person if
the loss, cost, liability or expense is due to such person’s gross negligence or
willful misconduct.

8.3 Rules of Conduct. The Committee shall adopt such rules for the conduct of
its business and the administration of this Plan as it considers desirable,
provided they do not conflict with the provisions of this Plan.

8.4 Legal, Accounting, Clerical and Other Services. The Committee may authorize
one or more if its members or any agent to act on its behalf and may contract
for legal, accounting, clerical and other services to carry out this Plan. The
Company shall pay all expenses of the Committee.

8.5 Records of Administration. The Committee shall keep records reflecting the
administration of this Plan which shall be subject to audit by the Company.

8.6 Expenses. The expenses of administering the Plan shall be borne by the
Company.

8.7 Liability. No member of the Board of Directors or of the Committee shall be
liable for any act or action, whether of commission or omission, taken by any
other member, or by any officer, agent, or employee of the Company or of any
such body, nor, except in circumstances involving his bad faith, for anything
done or omitted to be done by himself.

8.8 Claims Review Procedures. The following claim procedures shall apply until
such time as a Change of Control Payment Event has occurred. During the 24-month
period following a Change of Control Payment Event, these procedures shall apply
only to the extent the claimant requests their application. After the expiration
of the 24-month period following a Change of Control Payment Event, then, these
procedures shall again apply until the occurrence of a subsequent Change of
Control Payment Event.

 

11



--------------------------------------------------------------------------------

(a) Denial of Claim. If a claim for benefits is wholly or partially denied, the
claimant shall be given notice in writing of the denial within a reasonable time
after the receipt of the claim, but not later than 90 days after the receipt of
the claim. However, if special circumstances require an extension, written
notice of the extension shall be furnished to the claimant before the
termination of the 90-day period. In no event shall the extension exceed a
period of 90 days after the expiration of the initial 90-day period. The notice
of the denial shall contain the following information written in a manner that
may be understood by a claimant:

(i)   The specific reasons for the denial;

(ii)  Specific reference to pertinent Plan provisions on which the denial is
based;

(iii) A description of any additional material or information necessary for the
claimant to perfect his claim and an explanation of why such material or
information is necessary;

(iv) An explanation that a full and fair review by the Committee of the denial
may be requested by the claimant or his authorized representative by filing a
written request for a review with the Committee within 60 days after the notice
of the denial is received; and

(v) If a request for review is filed, the claimant or his authorized
representative may review pertinent documents and submit issues and comments in
writing within the 60-day period described in Section 8.8(a)(iv).

(b) Decisions After Review. The decision of the Committee with respect to the
review of the denial shall be made promptly and in writing, but not later than
60 days after the Committee receives the request for the review. However, if
special circumstances require an extension of time, a decision shall be rendered
not later than 120 days after the receipt of the request for review. A written
notice of the extension shall be furnished to the claimant prior to the
expiration of the initial 60-day period. The claimant shall be given a copy of
the decision, which shall state, in a manner calculated to be understood by the
claimant, the specific reasons for the decision and specific references to the
pertinent Plan provisions on which the decision is based.

(c) Other Procedures. Notwithstanding the foregoing, the Committee may, in its
discretion, adopt different procedures for different claims without being bound
by past actions. Any procedures adopted, however, shall be designed to afford a
claimant a full and fair review of his claim and shall comply with applicable
regulations under ERISA.

8.9 Finality of Determinations; Exhaustion of Remedies. To the extent permitted
by law, decisions reached under the claims procedures set forth in Section 8.8
shall be final and binding on all parties. No legal action for benefits under
the Plan shall be brought unless and until the claimant has exhausted his
remedies under Section 8.8. In any such legal action, the claimant may only
present evidence and theories which the claimant presented during the claims
procedure. Any claims which the claimant does not in good faith pursue through
the review stage of the procedure shall be treated as having been irrevocably
waived. Judicial review of a

 

12



--------------------------------------------------------------------------------

claimant’s denied claim shall be limited to a determination of whether the
denial was arbitrary, capricious or an abuse of discretion based on the evidence
and theories the claimant presented during the claims procedure. This Section
shall have no application during the 24-month period following a Change of
Control Payment Event as to a claim which is first asserted or first denied
after the Change of Control Payment Event and, as to such a claim, the de novo
standard of judicial review shall apply. After the expiration of the 24-month
period following a Change of Control Payment Event, then, this Section shall
again apply until the occurrence of a subsequent Change of Control Payment
Event.

8.10 Effect of Fiduciary Action. The Plan shall be interpreted by the Committee
and all Plan fiduciaries in accordance with the terms of the Plan and their
intended meanings. However, the Committee and all Plan fiduciaries shall have
the discretion to make any findings of fact needed in the administration of the
Plan, and shall have the discretion to interpret or construe ambiguous, unclear
or implied (but omitted) terms in any fashion they deem to be appropriate in
their sole judgment. Except as stated in Section 8.9, the validity of any such
finding of fact, interpretation, construction or decision shall not be given de
novo review if challenged in court, by arbitration or in any other forum, and
shall be upheld unless clearly arbitrary or capricious. To the extent the
Committee or any Plan fiduciary has been granted discretionary authority under
the Plan, the Committee’s or Plan fiduciary’s prior exercise of such authority
shall not obligate it to exercise its authority in a like fashion thereafter. If
any Plan provision does not accurately reflect its intended meaning, as
demonstrated by consistent interpretations or other evidence of intent, or as
determined by the Committee in it sole and exclusive judgment, the provision
shall be considered ambiguous and shall be interpreted by the Committee and all
Plan fiduciaries in a fashion consistent with its intent, as determined by the
Committee in its sole discretion. The Committee may amend the Plan retroactively
to cure any such ambiguity. This Section may not be invoked by any person to
require the Plan to be interpreted in a manner which is inconsistent with its
interpretation by the Committee or by any Plan fiduciaries. All actions taken
and all determinations made in good faith by the Committee or by Plan
fiduciaries shall be final and binding upon all persons claiming any interest in
or under the Plan. This Section shall not apply to fiduciary or Committee
actions or interpretations which take place or are made during the 24-month
period following a Change of Control Payment Event. After the expiration of the
24-month period following a Change of Control Payment Event, then, this Section
shall again apply until the occurrence of a subsequent Change of Control Payment
Event.

ARTICLE IX

GENERAL PROVISIONS

9.1   Effect on Other Plans. Deferred Amounts shall not be considered as part of
a Participant’s compensation for the purpose of any qualified employee pension
plans maintained by the Company or its Affiliates in the Plan Year in which any
deferral occurs under this Plan, and such amounts will not be considered under
the Company’s Qualified Plan in the Plan Year in which payment occurs, but may
be considered as covered compensation under the Company’s qualified defined
benefit pension plan entitled “Retirement Plan for Employees of Devon Energy
Corporation” if permitted under the terms of such plan. However, such amounts
may be taken into account under all other employee benefit plans maintained by
the Company or its Affiliates in the year in which such amounts would have been
payable absent the deferral election; provided, such amounts shall not be taken
into account if their inclusion would jeopardize the tax-qualified status of the
plan to which they relate.

 

13



--------------------------------------------------------------------------------

9.2 Conditions of Employment Not Affected by Plan. The establishment and
maintenance of the Plan shall not be construed as conferring any legal rights
upon any Participant to the continuation of employment with the Company, nor
shall the Plan interfere with the rights of the Company to discharge any
Participant with or without cause.

9.3 Restrictions on Alienation of Benefits. No right or benefit under this Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance, or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber, or charge the same shall be void. No right or benefit
hereunder shall in any manner be liable for or subject to the debts, contracts,
liabilities, or torts of the person entitled to such benefit. If any Participant
or the Participant’s Beneficiary under this Plan should become bankrupt or
attempt to anticipate, alienate, sell, assign, pledge, encumber, or charge any
right to a benefit hereunder, then, such right or benefit shall cease and
terminate. Notwithstanding the foregoing, in the event that all or any portion
of the benefit of a Participant is transferred to the former spouse of the
Participant incident to a divorce, the Committee shall maintain such amount for
the benefit of the former spouse until distributed in the manner required by an
order of any court having jurisdiction over the divorce, and the former spouse
shall be entitled to the same rights as the Participant with respect to such
benefit.

9.4 Domestic Relations Orders. The Committee shall establish procedures for
determining whether an order directed to the Plan is a Plan-Approved Domestic
Relations Order If the Committee determines that an order is a Plan-Approved
Domestic Relations Order, the Committee shall cause the payment of amounts
pursuant to or segregate a separate account as provided by (and to prevent any
payment or act which might be inconsistent with) the Plan-Approved Domestic
Relations Order to the extent permitted by Section 409A of the Code.

9.5 Information Required of Participants. Payment of benefits shall begin as of
the payment date(s) provided in this Plan and no formal claim shall be required
therefor; provided, in the interest of orderly administration of the Plan, the
Committee may make reasonable requests of Participants and Beneficiaries to
furnish information which is reasonably necessary and appropriate to the orderly
administration of the Plan, and, to that limited extent, payments under the Plan
are conditioned upon the Participants and Beneficiaries promptly furnishing
true, full and complete information as the Committee may reasonably request.

9.6 Tax Consequences Not Guaranteed. The Company does not warrant that this Plan
will have any particular tax consequences for Participants or Beneficiaries and
shall not be liable to them if tax consequences they anticipate do not actually
occur The Company shall have no obligation to indemnify a Participant or
Beneficiary for lost tax benefits (or other damage or loss).

9.7 Benefits Payable to Incompetents. Any benefits payable hereunder to a minor
or person under legal disability may be made, at the discretion of the
Committee, (i) directly to the said person, or (ii) to a parent, spouse,
relative by blood or marriage, or the legal representative of said person. The
Committee shall not be required to see to the application of any such payment,
and the payee’s receipt shall be a full and final discharge of the Committee’s
responsibility hereunder.

 

14



--------------------------------------------------------------------------------

9.8 Severability. If any provision of the Plan is held invalid or illegal for
any reason, any illegality or invalidity shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had never been contained therein. The Company shall
have the privilege and opportunity to correct and remedy such questions of
illegality or invalidity by amendment.

9.9 Tax Withholding. The Employer may withhold from a payment or accrued benefit
or from the Participant’s other compensation any federal, state, or local taxes
required by law to be withheld with respect to such payment or accrued benefit
and such sums as the Employer may reasonably estimate as necessary to cover any
taxes for which the Employer may be liable and which may be assessed with regard
to such payment.

ARTICLE X

AMENDMENT AND TERMINATION

10.1 Amendment and/or Termination. The Committee may amend or modify the Plan at
any time and in any manner. Provided, (i) no amendment shall reduce any portion
of a Participant’s Account that is vested and (ii) no amendment shall be
effective to the extent it results in a violation of Section 409A of the Code.
The Committee may terminate the Plan within the parameters and limitations
imposed by Section 409A of the Code.

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1 Articles and Section Titles and Headings. The titles and headings at the
beginning of each Article and Section shall not be considered in construing the
meaning of any provisions in this Plan.

11.2 Joint Obligations. For purposes of this Plan, the Company and Devon Energy
Company, L.P., an Oklahoma limited partnership, shall have joint and several
liability for all obligations hereunder.

11.3 Governing Law. This Plan is subject to ERISA, but is exempt from most parts
of ERISA since it is an unfunded deferred compensation plan maintained for a
select group of management or highly compensated employees. In no event shall
any references to ERISA in the Plan be construed to mean that the Plan is
subject to any particular provisions of ERISA. The Plan shall be governed and
construed in accordance with federal law and the laws of the State of Oklahoma,
except to the extent such laws are preempted by ERISA.

* * * * * * * * *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and each Employer have caused this instrument to
be executed by their duly authorized officers in a number of copies, each of
which shall be deemed an original but all of which shall constitute one and the
same instrument.

 

DEVON ENERGY CORPORATION, a Delaware corporation By:   /s/     Frank W. Rudolph
  Frank W. Rudolph,   Executive Vice President -Human Resources

DEVON ENERGY PRODUCTION COMPANY, L.P.,

an Oklahoma limited partnership

By:  

/s/     Frank W. Rudolph

 

Frank W. Rudolph,

 

Executive Vice President

DEVON ENERGY MANAGEMENT COMPANY, LLC By:   DVN Operating Company, LLC, as
General Partner By:   /s/     Frank W. Rudolph  

Frank W. Rudolph,

Executive Vice President

 

16